Wells, J.
The district courts of the United States are courts of record by the character and manner of their establishment and organization. It is as courts of record that they exercise jurisdiction in admiralty. We do not think there is anything in the nature of the jurisdiction exercised, which necessarily marks them as courts of record for one class of cases and not of record for another class.
The decree of the district court upon which this suit is brought, is that this plaintiff, as one of the libellants in that case, “recover against the respondents ” therein, who were the same persons as these defendants, salvage to the amount of $3000. That is, for all purposes, a judgment against those parties.
The ruling of the court below was right upon thes» two points.
*566The court also ruled that the discharge of the defendant under the law of Massachusetts for the relief of insolvent debtors was no bar to the action unless the plaintiff had his domicil within this Commonwealth at the time proceedings in insolvency were commenced. This ruling was wrong.
The evidence tended to show that, at the date of the judgment, which was the cause of action, and for more than a year subsequent thereto, the plaintiff had his domicil in Massachusetts, where the defendant then and ever since has resided. According to the decision of this court in Stoddard v. Harrington, 100 Mass. 87, his removal to another state would not deprive the courts of this state of their jurisdiction over the contract, and a discharge would be valid.
The plaintiff contends that the verdict is right nevertheless, because it appears, (from the record of the judgment in the district court, as we suppose,) that at the time the original cause of action arose the plaintiff was a citizen of the state of Maine. But that fact, if true, forms no part of the case presented here by the bill of exceptions ; and no question is properly before us in regard to it. Exceptions sustained.